UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12002 ACADIA REALTY TRUST (Exact name of registrant in its charter) MARYLAND (State or other jurisdiction of incorporation or organization) 1, SUITE 260 WHITE PLAINS, NY (Address of principal executive offices) 23-2715194 (I.R.S. Employer Identification No.) (Zip Code) (914) 288-8100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller Reporting Company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes oNo x As of May 5, 2010 there were 40,120,006 common shares of beneficial interest, par value $.001 per share, outstanding. ACADIA REALTY TRUST AND SUBSIDIARIES FORM 10-Q INDEX Page Part I: Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Income for the three months ended March 31, 2010 and 2009 (unaudited) 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 3 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 32 Part II: Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 Exhibit Index 34 Part I. Financial Information Item 1. Financial Statements. ACADIA REALTY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) March 31, December 31, ASSETS (unaudited) Operating real estate Land $ $ Buildings and improvements Construction in progress Less: accumulated depreciation Net operating real estate Real estate under development Cash and cash equivalents Cash in escrow Investments in and advances to unconsolidated affiliates Rents receivable, net Notes receivable and preferred equity investment, net Deferred charges, net of amortization Acquired lease intangibles, net of amortization Prepaid expenses and other assets, net of amortization Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Mortgage notes payable $ $ Convertible notes payable, net of unamortized discount of $1,850 and $2,105, respectively Acquired lease and other intangibles, net of amortization Accounts payable and accrued expenses Dividends and distributions payable Distributions in excess of income from, and investments in, unconsolidated affiliates Other liabilities Total liabilities Equity Common shares 40 40 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Common Shareholders’ equity Noncontrolling interests in subsidiaries Total equity Total liabilities and equity $ $ See accompanying notes 1 ACADIA REALTY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (unaudited) Three months ended March 31, (dollars in thousands, except per share amounts) Revenues Minimum rents $ $ Percentage rents Expense reimbursements Lease termination income 6 Other property income Management fee income Interest income Other - Total revenues Operating Expenses Property operating Real estate taxes General and administrative Depreciation and amortization Total operating expenses Operating income Equity in earnings (losses) of unconsolidated affiliates ) Interest and other finance expense ) ) Gain on debt extinguishment - Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations Discontinued Operations Operating income from discontinued operations - Gain on sale of property - Income from discontinued operations - Net income Loss (income) attributable to noncontrolling interests in subsidiaries: Continuing operations Discontinued operations - ) Net loss attributable to noncontrolling interests in subsidiaries Net income attributable to Common Shareholders $ $ Income from continuing operations attributable to Common Shareholders $ $ Income from discontinued operations attributable to Common Shareholders - Net Income attributable to Common Shareholders $ $ Basic Earnings per Share Income from continuing operations $ $ Income from discontinued operations - Basic earnings per share $ $ Diluted Earnings per Share Income from continuing operations $ $ Income from discontinued operations - Diluted earnings per share $ $ See accompanying notes 2 ACADIA REALTY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (unaudited) (dollars in thousands) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Gain on sale of property - ) Gain on debt extinguishment - ) Amortization of lease intangibles Amortization of mortgage note premium (9
